Citation Nr: 1819557	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  07-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a low back disorder as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2008, the Board remanded this matter to schedule the Veteran for a Board hearing.  In May 2009, the Veteran provided testimony before the undersigned Acting Veterans Law Judge via videoconference.  A transcript of the hearing has been included in the record. 

These issues were again remanded by the Board in August 2009, May 2014, and August 2015 for additional development and medical inquiry.  In a May 2016 decision, the Board denied entitlement to service connection for left knee and low back disorders.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims, which resulted in a January 2017 Joint Motion for Partial Remand (JPMR).  The JMPR vacated the May 2016 Board decision specific to the theory of secondary service connection for each claimed disability.  The Veteran did not appeal the Board's May 2016 decision with respect to the denial of service connection on a direct basis for either disorder.  As a result, the Board will only address the portion of the May 2016 decision which was vacated by the JMPR, service connection for left knee and low back disorders on the basis of secondary service connection. 


FINDINGS OF FACT

1.  A left knee disorder is not caused or aggravated by a service-connected disease or injury.

2.  A low back disorder is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A left knee disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  A low back disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II. Secondary Service Connection

As noted in the Introduction, pursuant to the January 2017 JMPR the Board will only address the Veteran's compensation claims on the basis of the theory of secondary service connection.  Specifically, the Veteran asserts that this left knee and low back disorders are secondary to his right knee degenerative joint disease with meniscal calcifications. 

Service connection is warranted on a secondary basis for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. §  3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. §  3.310 (b).

The Board notes that 38 C.F.R. §  3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.

Left Knee and Low Back

The Veteran has been diagnosed with degenerative joint disease of the left knee and osteoarthritis and spondylosis without myelopathy of the lumbar spine.  Pursuant to the January 2017 JMPR, the Board requested an expert medical opinion (VHA) from a VA orthopedic surgeon in order to determine whether the Veteran's left knee and back disorders are secondary to his service-connected right knee, in accordance with 38 C.F.R. §  3.310.

In a December 2017 VHA opinion, a VA orthopedic surgeon opined that the Veteran's left knee and low back disabilities are less likely than not caused or aggravated by the Veteran's service-connected right knee disability.  Specific to the question of whether the right knee disability caused these disabilities, the VA surgeon explained that there are "no studies to support that an injury or arthritis in one knee will cause degeneration in the low back or contralateral knee."  He further explained that the left knee and low back disorders are more likely than not that related to the Veteran's aging.  

Specific to whether the Veteran's right knee aggravated the left knee and low back disorders, the surgeon explained that there "are no studies to support that injury or arthritis in one knee, which happened more than 30 [years] ago can aggravate or cause pain in the low back or contralateral knee."  He again opined that the Veteran's low back and left knee disorder are secondary to the aging process.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the December 2017 VHA opinion that the Veteran's left knee and low back disorders are less likely than not caused or aggravated by his service-connected right knee disability as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board acknowledges that there are other medical opinions of record with respect to the Veteran's assertion that his left knee and low back disorders are secondary to the right knee disability, specifically August 2014 and December 2015 VA opinions.  The shortcomings of these opinions have been addressed in an August 2015 Board remand and the January 2017 JMPR, and thus the Board will not address them here.  However, it is of note that these opinions, despite their inadequacies, manifestly do not suggest a relationship between the Veteran's service-connected right knee and claimed disorders on appeal.  In addition, the Veteran has not submitted a medical opinion to contradict the VHA opinion.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed left knee and low back disorders to his service-connected right knee disability.  The only probative medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his left knee and low back disorders and service-connected disabilities have been presented.  The VHA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current left knee and low back disorders were not caused by or aggravated by his service-connected right knee disorder.  The Board finds that the Veteran's lay statements are outweighed by the VHA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

We also note that the Veteran is service connected for other disabilities.  However, there is no proof or allegation that the left knee or low back disorders are caused or aggravated by these other disabilities.  In the absence of some proof of a relationship, there can be no valid claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left knee and low back disorders are secondary to service-connected disease or injury, and the claims must be denied.


ORDER

Entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disability is denied.

Entitlement to service connection for a low back disorder as secondary to a service-connected right knee disability is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


